Citation Nr: 1210317	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).


FINDINGS OF FACT

1.  Obesity is not a disability, in and of itself, for which service connection may be granted on a direct basis.

2.  The preponderance of the evidence of record does not show that the Veteran's obesity is related to a service-connected disability.

3.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  Service connection for obesity, to include as secondary to a low back disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008 and May 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has not been provided with an examination with respect to his obesity claim, such an examination is not required as there is no evidence of the record that the Veteran's obesity is caused by a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Obesity

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records show that he weighed 225 pounds on entrance into service in May 1968.  The evidence of record shows that the Veteran gained weight during service.  Service medical reports dated in April 1973, October 1974, January 1975, and March 1975 stated that the Veteran's obesity was exogenous.

A July 1973 service medical weight evaluation stated that the Veteran weighed 295 pounds.  The examiner reported that there was no medical reason why the Veteran could not lose sufficient weight to meet Air Force standards.

An October 1973 service medical weight evaluation stated that the Veteran weighed 291 pounds.  The examiner reported that there was no medical reason why the Veteran could not lose sufficient weight to meet Air Force standards.

A December 1973 service medical report stated that laboratory testing in October 1973 showed that the Veteran had normal results on testing of his blood sugar, cholesterol, and thyroid.  The report stated that there was no medical reason why the Veteran could not demonstrate the ability to control his weight.

A July 1975 service medical report stated that the Veteran was overweight and never exercised except for occasional softball.

The medical evidence of record shows that the Veteran has been obese since separation from service.

After separation from service, in a March 1993 VA outpatient medical report the Veteran reported making some dietary changes.  He reported that he did not exercise due to severe chronic back pain.  The examiner stated that the Veteran had questionable diet compliance.

An October 1993 VA outpatient medical report stated that the Veteran continued to consume high calorie, high fat, and high cholesterol foods.  The examiner stated that the Veteran had been counseled on an appropriate diet for over two years and was still not compliant.

A January 1994 VA outpatient medical report stated that the Veteran's obesity was a lifelong problem.

A November 1994 VA outpatient medical report stated that the Veteran's fat and calorie intake was significant.  The Veteran ingested about 1000 calories per day from juice alone, and made food choices which were often high in fat at both lunch and dinner.  The Veteran reported that he would try to follow a diet, but the examiner stated that he did not appear motivated.

In a February 1998 VA spine examination report, the Veteran reported that he had weighed about 250 pounds in high school.  Following physical and diagnostic examination, the examiner opined that the Veteran's back was perfectly suited and capable for activities of daily living and suitable for any activity he might engage in at close to 400 pounds.

In a November 1999 VA outpatient medical report, the Veteran stated that he weighed 275 pounds in high school.

In a March 2000 VA outpatient medical report, the Veteran stated that his job was so stressful that he could not stop eating.

A June 2002 VA outpatient medical report stated that the Veteran had recently gone from 440 pounds to 397 pounds due to a cardiac diet while in a hospital, followed by a low salt and fat diet at home.  Following physical examination, the examiner stated that the Veteran's changes in his meal plan had resulted in significant weight loss, with the majority of weight loss most likely due to a decrease in portions.

In a November 2002 VA outpatient medical report, the Veteran reported that he had continued a diet of two to three meals per day with reduced portions and low fat foods.  He reported that he walked one to two miles per day.

In a February 2003 VA outpatient medical report, the Veteran reported that, since he had retired, he had taken on a part-time job which provided him with more activity and less time to think about snacking.  The Veteran felt that a great deal of his eating binges were caused by his high anxiety levels while working.

In a December 2005 VA outpatient medical report, the Veteran reported losing 20 pounds due to a decreased appetite.

In an April 2006 VA outpatient medical report, the Veteran reported that he had recently purchased a weight machine and had begun exercising.

A February 2007 VA outpatient medical report stated that the Veteran's morbid obesity was mainly due to his lifestyle.

The Board finds that the preponderance of the evidence of record does not show that service connection for obesity is warranted.  The medical evidence of record shows that the Veteran was obese during service, and has remained obese since separation from military service.  However, obesity, in and of itself, is not a disability for VA compensation benefits purposes.  The law provides for service connection for disability due to disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Obesity, while a serious health issue, is not an independent disability within the meaning of the regulations.  The mere fact that the Veteran has gained weight does not demonstrate the presence of a disease or injury for VA purposes.  Obesity alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability.  Without a pathology to which the symptoms of obesity can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Consequently, it is not a compensable disability in and of itself, and service connection is not warranted on a direct basis.

However, service connection for obesity, and the health problems which arise from it, may be granted if the obesity is shown to be related to an underlying malady or condition which was incurred in or aggravated by military service.  The preponderance of the evidence of record does not show that to be the case.  The Veteran himself has reported a lifelong history of obesity, including prior to his period of active service.  During military service, the Veteran gained a great deal of weight, however the service medical records repeatedly stated that the Veteran's obesity was exogenous in nature, and there was no medical reason why the Veteran could not lose weight.

In addition, the post-service medical evidence is replete with statements which link the Veteran's obesity to his lifestyle, in particular his dietary habits.  The Veteran was frequently reported to be gaining weight when he was noncompliant with his recommended diets.  Furthermore, all of the Veteran's recorded periods of weight loss occurred when he was either compliant with a diet or had otherwise reduced his food intake in some manner, or increased his exercise.  The Veteran claims that his weight gain has been aggravated by his service-connected back disorder, which prevents him from exercising.  However, the preponderance of the evidence of record contradicts the Veteran's claim.  The most recent VA medical examination reports clearly show that the Veteran experiences significant functional limitations, however those reports do not show that these functional limitations are due to the Veteran's low back disorder.  Not only does the medical evidence of record show that the Veteran's obesity is primarily a dietary issue, the evidence of record does not show that the Veteran has ever been physically incapable of performing physical exercise.

In February 1998, the Veteran's low back disorder was not found to restrict him from any activities which he was otherwise capable of engaging it at approximately 400 pounds.  In November 2002, the Veteran was exercising by walking one to two miles per day.  In April 2006, the Veteran purchased a weight machine and began exercising.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran has been capable of engaging in at least some kinds of exercise throughout the period on appeal.  The evidence of record shows that the Veteran has begun to experience increasing functional limitations in recent years, however the medical evidence of record shows that those functional limitations are due to the obesity itself, not the Veteran's underlying low back disorder.  Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's obesity is not related to his service-connected low back disorder.  Therefore, service connection for obesity is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2011).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), a total rating due to unemployability rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for degenerative joint disease with L5-S1 radiculopathy, rated as 40 percent disabling; hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; coronary artery disease associated with hypertension, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  The combined disability rating is 60 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met.

The evidence of record shows that the Veteran is unemployed.  However, the evidence of record also clearly demonstrates that the Veteran left work in November 2002 due to regular retirement, not a disability.  In addition, the preponderance of the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.

A May 2003 VA neurological disorders examination reported opined that the Veteran's chronic low back problem was not incapacitating.

A May 2003 VA heart examination report opined that, in regard to the Veteran's ability to secure gainful employment, it was highly likely that the Veteran would not be able to secure gainful employment primarily due to his morbid obesity and not secondarily due to his lumbosacral spine chronic pain syndrome.

A September 2004 VA spine examination report opined that the Veteran's ability to obtain and maintain gainful employment was more likely to be impacted by morbid obesity than his back condition.

A September 2004 VA hypertension examination report opined that the Veteran's blood pressure did not affect his current ability to perform his normal daily routines.

A September 2004 VA heart examination report opined that the Veteran's atypical chest pain in and of itself did not prevent him from performing his normal daily activities.

An August 2005 VA heart examination report opined that the Veteran's heart condition did not affect his usual activities, occupation, or employability.

A July 2009 VA spine examination report stated that it was difficult to determine whether the Veteran was unemployable since his morbid obesity was such a major factor in his condition, and there was insufficient data.  The examiner stated that there was insufficient data available to make a judgment call with regard to the Veteran's low back disorder.

A July 2009 VA heart examination report opined that, with regard to unemployability, neither the Veteran's coronary artery disease nor his hypertension preclude him from gainful employment, either physical or sedentary.

A February 2011 letter from a private physician stated that the Veteran had severe degenerative joint disease of the knees and a service-connected back injury which rendered him unemployable.

A July 2011 VA spine examination report stated that the effects of the Veteran's low back disorder on his usual occupation would be assignment to different duties and increased absenteeism.  The effects on his occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.

The preponderance of the medical evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.  The numerous VA medical examinations overwhelmingly state that the Veteran's service-connected disabilities did not render him unemployable.  The only medical evidence of record which states otherwise is the February 2011 letter from a private physician.  However, that letter did not provide a basis for the opinion, and completely omitted any discussion or commentary on the impact of the Veteran's morbid obesity.  As the evidence of record shows that the Veteran's morbid obesity has a significant impact on his employability, the letter's failure to discuss it significantly reduces the probative weight of the opinion provided.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993).  While the evidence of record shows that the Veteran is likely unemployable due to his morbid obesity, TDIU is not warranted for an inability to work due to a combination of service-connected and nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Accordingly, the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b) (2011).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities alone.  Therefore, the Board finds that a TDIU is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for obesity is denied.

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


